DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of:
(i-c) super-refractory status epilepticus (SRSE);
(ii) propofol in combination with allopregnanolone;
(iii) ischemic stroke preceding said seizure-related disorder;
(iv-a) the subject is under general anesthesia, the anesthesia being propofol;
(v) 250-300 μg/kg/hour for the first dose;
(vi) 75-100 μg/kg/hour for the second dose;
(vii) between 60 and 120 hours as the second dose duration range;
(viii) the second dose is administered for a period of time that is at least 4 times longer in duration than that of third dose; and
(ix-a) 5 mg/mL allopregnanolone and 25% by weight of cyclodextrin;
in the reply filed on 10/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Arguments
Applicants' arguments, filed 6/16/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation at least 2 times longer, and the claim also recites a series of narrower ranges, at least 3 times longer, at least 4 times longer, at least 5 times longer and at least 6 times which is sequentially narrower statements of the range/limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9, 12, 16, 59-60, 71, 92-93, 119-120 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sage Therapeutics (“Welcome to R & D Day 2016”; 2016 Dec 7; https://investor.sagerx.com/static-files/487e787c-b1a6-433c-a345-9e0d80b5359b; accessed 12/14/2021; IDS reference).
Sage Therapeutics teaches SAGE-547 is a proprietary formulation of allopregnanolone (slide 22); the picture of the bottle states Applicant elected 5 mg/mL SAGE 547 (allopregnanolone), and contains Betadex Sulfobutyl Ether Sodium (Captisol, according to https://pubchem.ncbi.nlm.nih.gov/compound/66577045; section 2.3.1; accessed 12/14/2021); i.e., the formulation SAGE-547 contains allopregnanolone and Applicant elected cyclodextrin (CAPTISOL®).  Properties include Antiepileptic (22).
Slide 57 indicates SAGE-547 has application in Applicant elected SRSE under the heading of Seizure Disorders.  Slide 73 states SRSE has been used in two completed trials: 11 Emergency Use patients, and 25 patients for Phase ½ .  Phase 3 is ongoing with about 140 patients. (73, 77)
SRSE is presented graphically at 81.  Potential causes include Cerebrovascular, a structural cause (83). Current standard of care includes Applicant elected Propofol (86).
Phase ½ Trial Design (91) includes a maintenance infusion at rate of 86 μg/kg/h (within the elected dose rate of claim 93); or 156 μg/kg/h (both within claim 92 range) for 96 h followed by taper until 120 h (24 h taper period; the ratio of maintenance to taper is Applicant elected 4 times longer in duration of claim 9).  Weaning of TLA occurs prior to end of SAGE-547 maintenance (91).  The Examiner notes that separate loading and maintenance phases are indicated at slide 96.  While the dosing rates do not appear to be stated for loading phase, the left graph on slide 96 indicates a spike of concentration at the first hour, about 160 or 140, compared to about 65 in the following hours for high and low dose, suggesting about 2.4 x the high dosing rate or 2.1 x the low dose, estimated 384 μg/kg/h for first phase rate (within the range of claim 59), estimated 185 μg/kg/h for low dose (this corresponds to 200 μg/kg/h, to one significant figure, also construed to be within the claim 59 range)  (these bracket the ranges of claim 60, which is insufficient for anticipation of claim 60, but renders obvious this claim).  For 25 patients, the etiology indicates 3 patients had vascular/stroke (Applicant elected ischemic stroke).  For 22 evaluable patients, these patients were on concomitant anesthetics (construed as the subject is under general anesthesia) (94).  Third line agents include Applicant elected propofol (95).
Applicant argues:
Applicant respectfully disagrees. Applicant respectfully asserts that the rejection should be withdrawn because R&D Day 2016 is not prior art to the claimed invention. 
R&D Day 2016 was disclosed by a joint inventor 1 year or less before the effective filing date of the claimed invention and is therefore not prior art under 35 U.S.C. § 102(a)(1). 
As shown in slides 4, 5, and 70, one of the named inventors of the present invention, 
Stephen ("Steve") Kanes, disclosed the cited slides/subject matter in the R&D Day 2016 slides. Accordingly, the subject matter disclosed in R&D Day 2016 is subject to the exception under 35 U.S.C. § 102(b)(1)(A). R&D Day 2016 is therefore not prior art to the claimed invention and Applicant respectfully requests reconsideration and withdrawal of the rejection under 35 U.S.C. Q 102(a)(1).

This is not persuasive.
Slide 4 depicts 4 speakers.  Only one of these is an inventor of the instant application.  The section starting at slide 6 (to 16) is attributed to Jeff Jonas.  The section starting at slide 17 (to 44) is attributed to Al Robichaud.  The section starting at slide 45 (to 69) is attributed to Jim Doherty.  The section starting at slide 80 (to 101), discussing SAGE-547 in SRSE, is attributed to Eric Rosenthal.  Only between slides 70 and 79 is attributed to Steve Kanes.  There is no explanation of the involvement of the additional speakers, in addition to Steve Kanes.
Because the disclosure is not attributed to only the instant inventors or one of the instant inventors, but include teachings of other speakers, the exception under 35 USC 102(b)(1)(A) does not apply.  
See MPEP 2155.01; 2153.01(a): If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 9, 12, 16, 59-60, 71, 92-93, 119-120, 126-127, 129-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (WO 2014/031792 A2; 2014; cited in a prior Office action), in view of Shorvon et al. (“The treatment of super-refractory status epilepticus: a critical review of available therapies and a clinical treatment protocol”; 2011; Brain; 134:2802-2810; doi:10.1093/brain/awr215; cited in a prior Office action).
Claims 142, 147 have been canceled.
Reddy teaches methods of treating, inter alia, Applicant elected super-refractory status epilepticus, the method comprising administering to the subject a neuroactive steroid (abstract).  In some embodiments, the neuroactive steroid is a progestin derivative, e.g., allopregnanolone (2:3-4); in some embodiments the neuroactive steroid, e.g., allopregnanolone, is administered in a composition comprising Applicant elected cyclodextrin, e.g., CAPTISOL® (2:8-9, 12; 2:18-19) (reading on claim 119).  Allopregnanolone is taught at Applicant elected concentration of 5 mg/mL (reading on claims 120, 129-130 concentrations) (3:10, 12; 67-68: Example 1).  Captisol is taught in Applicant elected 25% (4:8-10). Example 1 utilized 5.0 mg/ml ALLO, 25% Captisol, to establish a clear solution (higher ALLO amounts tested had various degrees of hazy); amounts that read on elected embodiments of claims 126-127, 129-130.
Regarding the claim 1 & 2 requirement that the subject is under concurrent general anesthesia, this is taught by Reddy (7:19-24).
Three doses are taught (7-8, bridging paragraph), first doses, a load dose, to a patient under general anesthesia, a second dose, a maintenance dose, lower than first dose, and a third dose, a downward taper dose of alloprognanolone, reading on claim 4.
Regarding claim 9, the second dose is administered over a period of time that [is] Applicant elected at least 4 times longer in duration than that of the third dose (8:13-14).
Regarding claim 12, Injected doses are taught (8:20).
Regarding Applicant elected propofol as general anesthesia (instant claim 16), this is taught (9:1-3).
Regarding claims 59-60, first loading doses include Applicant elected 250-300 μg/kg/h, e.g., for one hour (11:8-10).
Regarding claim 71, the second dose is administered for a period of time that includes Applicant elected between 60 and 120 hours (12:5-6).
Regarding claims 92-93, the second dose infusion rate includes Applicant elected 75-100 μg/kg/h (13:11-13).
Regarding claim 142, each of the line 1-11 limitations are set forth at 16-17, bridging paragraphs: the invention features a method of treating a subject (e.g., human subject) having … SRSE comprising: administering a first/load, e.g., bolus, dose concurrent with general anesthesia, wherein administration of said first dose: begins 2-120 hours after induction of general anesthesia; lasts for 30-90 minutes; and results in a plasm a level of allopregnanolone of 100-2000 nM allopregnanolone; administering a second/maintenance dose, wherein, the administration of said second dose begins not longer than 1-60 minutes after the end of the second dose; lasts for 1-6 days; and results in a plasma level of allopregnanolone of 100-2000 nM allopregnanolone; administering a third downward taper dose, wherein, the administration of said third downward taper dose begins not longer than 1-60 minutes after the end of the third dose; lasts for 10-100 hours; and results in a plasm a level of allopregnanolone of 0-1500 nM allopregnanolone; wherein, collectively, the administrations are provided in sufficient amount to treat said subject (e.g., human subject). 
Reddy establishes that the claimed regimen is effective to treat individuals with SRSE, and provides a reasonable expectation of success, irrespective of the cause of SRSE. However, Reddy does not teach the cause of SRSE, i.e., the required “structural modification in the brain of the subject” (claim 1, 142), and does not teach Applicant elected ischemic stroke (a claimed alternative of claim 2).
 Shorvon teaches super-refractory status epilepticus is defined as status epilepticus that continues or recurs 24 h or more after the onset of anaesthetic therapy, including those cases where status epilepticus recurs on the reduction or withdrawal of anaesthesia (abstract).  Figure 1 documents Stage 3 (refractory status epilepticus) is treated with general anaesthesia, which include Applicant elected propofol (See also Table 1).
Regarding causes of SRSE, Shovon teaches Super-refractory status epilepticus is usually due to a severe brain insult (e.g. trauma, infection and stroke), and the cause is readily apparent from the history and neuroimaging (2805, right, 3rd paragraph).  It is a common clinical experience that the more severe the precipitating insult (for instance, in status epilepticus after trauma, infection or stroke), the more likely is the status epilepticus to become super-refractory (2803, right, 2nd paragraph). 
Shorvon establishes that usually a severe brain insult, including stroke (Applicant elected ischemic stroke) is a severe precipitating insult, a cause of the serious SRSE.  Thus, in applying the teachings of Reddy, it would have been obvious to utilize the therapies and details therein, for treating SRSE patients as a result of Applicant elected stroke, a structural modification in the brain, rendering obvious the claimed subset of patients.  There would have been a reasonable expectation that when applied to the elected patient subpopulation, the therapy taught by Reddy would have been successful in taper of anaesthetic and then allopregnanolone, without further seizures, resultant in successful treatment.

Applicant argues:
As acknowledged by the Examiner, Reddy does not teach a required structural modification of the brain as required by the present claims. Shovon et al fails to remedy this deficiency as it discloses that SRSE can be caused by immunological disorders, mitochondrial disorders, uncommon infectious diseases., drugs or toxins, and uncommon genetic diseases. Shovon et al. also discloses that SRSE2 can have an unknown cause. Accordingly, the present claims are not obvious over the cited art. Applicant respectfully requests the rejections be reconsidered and withdrawn. 

This is not persuasive.  The rejection documents, inter alia,
Regarding causes of SRSE, Shorvon teaches Super-refractory status epilepticus is usually due to a severe brain insult (e.g. trauma, infection and stroke), and the cause is readily apparent from the history and neuroimaging (2805, right, 3rd paragraph).  It is a common clinical experience that the more severe the precipitating insult (for instance, in status epilepticus after trauma, infection or stroke), the more likely is the status epilepticus to become super-refractory (2803, right, 2nd paragraph). 
Shorvon establishes that usually a severe brain insult, including stroke (Applicant elected ischemic stroke) is a severe precipitating insult, a cause of the serious SRSE.  Thus, in applying the teachings of Reddy, it would have been obvious to utilize the therapies and details therein, for treating SRSE patients as a result of Applicant elected stroke, a structural modification in the brain, rendering obvious the claimed subset of patients.  There would have been a reasonable expectation that when applied to the elected patient subpopulation, the therapy taught by Reddy would have been successful in taper of anaesthetic and then allopregnanolone, without further seizures, resultant in successful treatment.
While Shorvon does teach SRSE occurs frequently in previously healthy patients without obvious cause, Shorvon also teaches as discussed above, i.e., more severe the precipitating insult, such as after trauma infection or stroke, the more likely is the status epilepticus to become super-refractory.  This is the embodiment that the rejection is based on.  For these patients it would have been obvious to employ the obvious method, rendering the instant claims prima facie obvious.
Applicant is reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  (MPEP 2123 (I)).  In the instant case, the SRSE cases that occur after Applicant elected stroke are taught by Shorvon, rendering the claims prima facie obvious for the reasons set forth.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611